843 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sandra J. THEARD, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF the ARMY, Defendant-Appellee.
No. 87-3108.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 29, 1988.Decided:  April 4, 1988.

Sandra J. Theard, appellant pro se.
Benjamin Harvey White, Jr., Assistant United States Attorney;  William Stimson Trivette, United States Army, for appellee.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinions discloses that this appeal from its orders denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-16(c), and the due process clause of the Constitution is without merit.  We dispense with oral argument because the dispositive issues have been decided authoritatively and affirm the judgment below on the reasoning of the district court.  Theard v. United States Army C/A No. 86-369 (M.D.N.C. June 23, 1987).


2
AFFIRMED.